DOWNEY, Judge.
Appellant filed a 54 page pro se motion to vacate the judgment and sentence imposed upon him in this case. Upon consideration of said motion the trial court entered a 4 page order in which it reviewed all of the consequential points raised in the motion and denied the motion without an evidentiary hearing. This appeal is directed to the trial court’s refusal to grant said evidentiary hearing. Typical of the grounds set forth in the motion to vacate is the charge that the trial judge improperly handled the interrogation of the appellant prior to sentencing.
Not only does our review of the record demonstrate that there is no merit in appellant’s assignments of error, but we find that the trial judge’s interrogation of the appellant prior to acceptance of the guilty plea and the imposition of sentence is a' model which could well be used by trial judges throughout this state.
Accordingly, the order appealed from is affirmed.
OWEN, C. J., and CROSS, J., concur.